ERICKSON, Justice,
concurring:
In my view, although the majority reaches the proper conclusion that Moreland cannot maintain a claim against La Plata County, the majority’s reliance upon Quintano v. Industrial Commission, 178 Colo. 131, 495 P.2d 1137 (1972), is misplaced. The majority states that where a statute creates new legal duties and provides a particular means for their enforcement, the remedy designated in the statute excludes all other remedies. The majority reads “remedy designated” as synomyous with the class of persons against whom a claim may lie. Where a class of persons who can bring suit is enumerated in a statute, all other unenumerated classes are denied the right to seek recovery under the statute. Since the Uniform Building Code (UBC) remedy provision expressly enumerated “person, firm, or corporation” as those who could be held liable for violating its provisions, but omitted “counties” from the list, the designated list of parties subject to liability under the UBC is exclusive. With this I agree.
However, I note that where a party is listed in the statute as one against whom recovery can be sought, the proper analysis to determine whether that party is liable is contained in Leake v. Cain, 720 P.2d 152 (Colo.1986). In Leake v. Cain, five Commerce City police officers arrested Ralph Crowe at a party when he became disruptive. They later released Crowe based on his brother’s assurance that he would drive *822Crowe home. Later that evening a vehicle driven by Crowe struck six pedestrians, killing two of them. Crowe’s blood alcohol content at the time of the accident was .20, well in excess of the legal presumption of intoxication in Colorado.
Respondents filed a wrongful death action against, inter alia, the five Commerce City police officers and Commerce City. We determined that under section 25-1-310(1), 11 C.R.S. (1982), the police officers had no duty to take Crowe into custody or to escort him home. In finding no statutory duty, Leake applied the two-pronged standard rejected by Quintano: “[T]he breach of a statutory duty is actionable only by one who is a member of the class the statute was designed to protect, and only where the injury suffered by such person is the type of injury which the statute was enacted to prevent.” Leake v. Cain, 720 P.2d at 161. See also Largo Corp. v. Crespin, 727 P.2d 1098 (Colo.1986); Dunbar v. Olivieri, 97 Colo. 381, 50 P.2d 64 (1935); Richardson v. Belknap, 73 Colo. 52, 213 P. 335 (1923); People v. Hoag, 54 Colo. 542, 131 P. 400 (1913).
I believe that Quintano should be overruled. The Quintano standard is inconsistent with the standard applied in Leake v. Cain and Largo Corp. v. Crespin. Under the extremely narrow Quintano standard, a duty will rarely, if ever, be created by statute. To give continued vitality to Quintano in this case undermines the validity of Leake v. Cain. Accordingly, Quin-tano should be overruled in favor of the better reasoned standard set forth in Leake v. Cain.